Citation Nr: 1308763	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-05 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC



THE ISSUES

1.  Entitlement to service connection for vascular disease.

2.  Entitlement to service connection for arthritis of the back, hips, and legs.

3.  Entitlement to service connection for joint disease.

4.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The issues of entitlement to service connection for vascular disease and for arthritis of the back, hips, and legs, entitlement to an increased evaluation for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On July 11, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for joint disease is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated at his July 2012 hearing that he wanted to withdraw his appeal for entitlement to service connection for joint disease.  See July 2012 Travel Board Hearing Transcript (T.) at page (pg.) 17.)  Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for joint disease, and it is dismissed.


ORDER

The appeal for entitlement to service connection for joint disease is dismissed.


REMAND

In September 2012, subsequent to certification of the appeal to the Board, additional evidence pertinent to the appeal was added to VA's Virtual VA paperless claims processing system.  The record does not show that RO has readjudicated the issues on appeal with consideration of this additional evidence.  Bernard v. Brown, 4 Vet.App. 384 (1993).  Moreover, in a letter received in February 2013, the Veteran specifically requested that his case sent back to the RO for review of such evidence.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should consider all additional evidence of record received since the issuance of the supplemental statement of the case in June 2011 and readjudicate the issues on appeal.  Amy further development deemed necessary should be completed.  If any benefit sought remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA L. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


